Dissenting Opinion by
Spaeth, J.:
Appellant was placed on ten years probation with an alternative sentence of not less than two and a half nor more than five years for any violation of probation. In my view this was an illegal sentence. The Act of Aug. 6, 1941, P. L. 861, §25, 61 P.Í3. §331.25, provides that “. . . the court shall have the power . . . instead of imposing [a sentence of imprisonment], to place the person on probation. . . .” Probation is not a sentence. *48Commonwealth v. Vivian, 426 Pa. 192, 231 A. 2d 301 (1967). Cf. Commonwealth v. Duff, 414 Pa. 471, 200 A. 2d 773 (1964); Commonwealth ex rel. Champion v. Claudy, 171 Pa. Superior Ct. 143, 90 A. 2d 638 (1952). “[Ijnstead of” does not mean “along with” or “as an alternative to.” The proper, and required, procedure is to place the defendant on probation for a specified term with no reference to imprisonment. If the defendant violates probation, then the court decides at the revocation hearing whether to impose a sentence of imprisonment. This procedure is also in accord with the A.B.A. Standards, Sentencing Alternatives and Procedures §2.3(b)(iii) (Approved Draft, 1968).
It may be that the alternative sentence “is a long standing common practice,” but practice does not always connote propriety. Nor am I persuaded by the suggestion that the alternative sentence “serves only as an administrative indication of the trial judge’s probable sentencing views,” leaving the judge free after all not to send the defendant to prison if he violates probation. In the first place, the judge stultifies himself if he threatens to imprison the defendant for a violation of probation and then does not, but in the second place, and perhaps more important, the threat should never be made: “The basis for this position is not unlike the major reason that mandatory sentences should be avoided. Proper prison terms cannot be selected by the legislature before the occurrence of the facts which may call for their imposition. Similarly, any prison term which is to follow the revocation of probation should be formulated on the basis of the facts as they then appear.” See Model Penal Code §6.02, Comment pp. 12-13 (Tent. Draft No. 2 1954). ABA Standards, supra at 71-72.